Citation Nr: 0904066	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  06-06 876A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for the 
cause of the Veteran's death. 

2.  Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The Veteran had active duty from December 1956 to March 1959.  
The Veteran died in October 1987.  The appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  In a rating decision dated in March 1988, the RO denied 
service connection for the cause of the Veteran's death and 
notified the appellant.  The appellant did not appeal this 
decision within one year of being notified.

2.  New evidence received since the March 1988 rating 
decision includes relevant service treatment records. 

3.  Many years after service, the Veteran developed invasive 
pulmonary aspergillosis, due to chronic immunosuppression, 
due to chronic myelomonocytic leukemia, from which he died in 
October 1987.  These conditions were not caused by any 
incident of service.

4.  At the time of the Veteran's death, service connection 
was in effect for post-operative scars of the left upper 
lobectomy.
5.  The Veteran's service-connected disability did not play 
any role in his death.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the appellant's claim for entitlement to service connection 
for the cause of the Veteran's death.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).

2.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the 
Veteran's death.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in February 2005, the RO satisfied 
its duty to notify the appellant under 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2008).  Specifically, 
the RO notified the appellant of: information and evidence 
necessary to substantiate the claim; information and evidence 
that VA would seek to provide; and information and evidence 
that the appellant was expected to provide.  Specific to 
requests to reopen, the appellant must be notified of both 
the reopening criteria and the criteria for establishing the 
underlying claim for service connection. See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The Board is taking 
favorable action as to the claim to reopen, thus, any notice 
deficiency poses no risk of prejudice to the appellant.

Certain additional VCAA notice requirements attach in the 
context of a claim for Dependency Indemnity and Compensation 
(DIC) benefits based on service connection for the cause of 
death.  Generally, section 5103(a) notice for a DIC case must 
include: (1) a statement of the conditions, if any, for which 
a Veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected. In addition, 
the content of the section 5103(a) notice letter will depend 
upon the information provided in the claimant's application.  
Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007).

The appellant was not provided with notice criteria required 
by Hupp; however, the Board concludes that the appellant has 
actual knowledge of the disability for which the Veteran was 
granted service connection and those for which he was not 
service-connected.  The appellant contends that the Veteran's 
cause of death was related to his in-service lung procedure.  
The nature of the appellant's claim reflects her actual 
knowledge of the disability for which the Veteran was granted 
service connection and those for which he was not service-
connected.  Furthermore, her contentions reflect an awareness 
of the particular requirements to substantiate a claim for 
dependency and indemnity compensation.  Accordingly, the 
failure to provide Hupp-compliant notice is not prejudicial 
in this case.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

VA has done everything reasonably possible to assist the 
appellant with respect to her claim for benefits in 
accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. 
§ 3.159(c) (2008).  Service treatment records have been 
associated with the claims file.  All identified and 
available treatment records have been secured.  A VA medical 
opinion has been rendered in conjunction with the claim.  
Thus, the duties to notify and assist have been met.



Analysis

In the May 2005 rating decision, the RO determined that new 
and material evidence sufficient to reopen the previously 
denied claim for entitlement to service connection for the 
cause of the Veteran's death.  The RO reopened the previously 
denied claim but denied the underlying de novo issue of 
entitlement to service connection for the cause of the 
Veteran's death.

Although the RO has reopened the previously denied claim for 
service connection, the Board is required to address this 
particular issue (e.g., the new and material claim) in the 
first instance.  The Board has the jurisdiction to address a 
new and material issue and to reach the underlying de novo 
claim.  If the Board determines that new and material 
evidence has not been received, the adjudication of the 
particular claim ends, and further analysis is neither 
required nor permitted.  Any decision that the RO may have 
made with regard to a new and material claim is irrelevant.  
Barnett v. Brown, 83 F. 3d 1380, 1383-1384 (Fed. Cir. 1996), 
aff'g 8 Vet. App. 1 (1995).  See also, Jackson v. Principi, 
265 F. 3d 1366, 1369 (2001) (holding that the statutes make 
clear that the Board has a jurisdictional responsibility to 
consider whether it was proper for a claim to be reopened, 
regardless of whether the previous action denying the claim 
was appealed to the Board).  Thus, despite the fact that in 
the present case the RO has already determined that new and 
material evidence sufficient to reopen the appellant's 
previously denied claim for service connection for the cause 
of the Veteran's death has been received, the Board will 
proceed, in the following decision, to adjudicate this new 
and material issue.

In a decision dated in March 1988, the RO denied the 
appellant's claim for service connection for the cause of the 
Veteran's death.  The appellant did not timely appeal this 
decision.  A finally adjudicated claim is an application 
which has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.160(d), 20.302, 20.1103.  Thus, the March 1988 decision 
became final because the appellant did not file a timely 
appeal.

The claim of entitlement to service connection for the cause 
of the Veteran's death may be reopened if new and material 
evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  The appellant filed this application to reopen her 
claim in January 2005.  Under the applicable provisions, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is new 
and material, the credibility of the new evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final 
decision consisted of the Veteran's service treatment records 
and post-service treatment records.  In denying the 
appellant's service connection claim, the RO noted that the 
Veteran's service treatment records were not available.   

Among the new evidence received since the previous rating 
decision are the Veteran's active service treatment records.  
Application of 38 C.F.R. 3.156(c) therefore mandates that the 
claim be reopened and reconsidered.  Accordingly, the 
petition to reopen the service connection claim is granted.

As the claim has been reopened, the Board now turns to the 
merits of the claim for service connection for the cause of 
the Veteran's death.

To establish service connection for the cause of a Veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death.  A service 
connected disability is the principal cause of death when 
that disability, "singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto."  38 C.F.R. § 3.312(b).  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  A contributory 
cause of death must be causally connected to the death and 
must have "contributed substantially or materially" to death, 
"combined to cause death," or "aided or lent assistance to 
the production of death."  38 C.F.R. 
§ 3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 
39 (1994).

In this case, the Veteran died in October 1987 and his 
Certificate of Death lists the immediate cause of death as 
invasive pulmonary aspergillosis, due to chronic 
immunosuppression, due to chronic myelomonocytic leukemia.  
During his lifetime, the Veteran was service-connected for 
post-operative scars from a left upper lobectomy, evaluated 
as 10 percent disabling.  Because the Veteran was not 
service-connected for invasive pulmonary aspergillosis, it is 
necessary to determine whether service connection should have 
been established for this disability.

When seeking VA disability compensation, a Veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

Service treatment records show that the Veteran underwent an 
in-service lobectomy in January 1959 as a result of pulmonary 
fibrosis.  A problem was initially noted when a spot on the 
lung was found on X-ray in October 1958.  He was hospitalized 
in December 1958 for evaluation.  In January 1959, it was 
noted that he had developed a respiratory infection, and the 
operation was performed at that time.  A service medical 
record dated in March 1959 contains a diagnosis of segmental 
bronchiectasis, lingula of left upper lobe of lung, cured.  
On separation examination in March 1959, he had a few wheezes 
at the right base.  A healed surgical scar was also noted on 
the left lateral chest.  

Shortly after his separation, the Veteran filed a claim for 
service connection for the residuals of his lung operation.  
A May 1959 VA examination noted his complaints of being sore 
along the incision and having pain when sneezing.  He 
reportedly had a moderately severe cough in the morning.  He 
had no fever or night sweats.  There was a mild deformity of 
the left chest, and slightly restricted expansion.  Vesicular 
breath sounds were normal with no rales.  Vital lung capacity 
was 80 percent.  On X-ray examination, it was found that 
there was no acute or active pulmonary disease then present.  
Service connection was granted for post-operative scars, left 
upper lobectomy, account of bronchiectasis, rated as 10 
percent disabling.  

A death summary from the hospital dated in October 1987 
indicates that the cause of death was pulmonary aspergillosis 
with respiratory compromise.   
        
During a hearing held in January 2008, the appellant 
testified that she first became acquainted with the Veteran 
around 1970, and that he always had a lot of problems 
breathing.  She contended, in essence, that his problems 
breathing were due to the lobectomy in service, and that the 
problems contributed to his death.  

Pursuant to the Board's request, a Veteran's Health 
Administration opinion was rendered in October 2008.  The 
examiner reviewed the claims folder and medical literature, 
the relevant contents of which were cited to in the report.  
He noted that the Veteran's death occurred 27 years after his 
surgery following neutropenia and treatment for chronic 
myelomonocytic leukemia with steroids.  As to the inquiry 
whether it is as least as likely as not (probability of fifty 
percent or more) that the Veteran's in-service lobectomy 
caused or contributed to his death, the examiner answered no.  
In support of his response, the examiner summarized and cited 
to the facts as follows:  the Veteran's wedge resection of 
lingula in 1959, diagnosis with chronic myelomonocytic 
leukemia in 1987 and treatment with chemotherapy, subsequent 
development of neutropenia and pulmonary aspergillosis, and 
death in October 1987.  He found that review of the 
literature confirmed that the terminal event was mainly 
respiratory failure and pulmonary aspergillosis.  He noted 
that the aspergillosis in the present case was mainly due to 
immunosupression following treatment for his leukemic 
condition.  As to whether the Veteran had a disease or injury 
incurred in service which resulted in debilitating effects 
and general impairment of health to an extent that would 
render the person materially less capable of resisting the 
effects of other disease or injury primarily causing death, 
or whether a service-connected condition affected a vital 
organ, was progressive or debilitating in nature, and was of 
such severity as to have a material influence in accelerating 
death, the examiner answered that the Veteran's death was 
probably from pulmonary aspergillosis and complications 
resulting in respiratory failure which could not been have 
avoided with or without the pre-existing condition.  The 
examiner further indicated that it was most probable that the 
pre-existing condition from the wedge resection of the lung 
did not contribute to the Veteran's terminal illness and 
death.  He concluded that there was no documented proof of 
any progressive pathology from the Veteran's previous illness 
and wedge resection contributing to his death. 

The Board finds that the evidence demonstrates that the 
Veteran's fatal pulmonary aspergillosis developed many years 
after service, and was not caused by any incident of service, 
including his in-service lobectomy.  There is no competent 
medical evidence which relates the Veteran's cause of death 
to his service or his in-service lobectomy.  The only medical 
opinion which is of record weighs against the claim.  Thus, 
there is no basis for service connection for the cause of the 
Veteran's death.  As the preponderance of the evidence is 
against the appellant's claim for service connection for the 
cause of the Veteran's death, the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

New and material evidence having been presented, the claim of 
service connection for the cause of the Veteran's death is 
reopened.

Service connection for the cause of the Veteran's death is 
denied. 



____________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


